Citation Nr: 0820136	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 9, 2001, decision of the Board of Veterans' Appeals 
(Board), which denied a request to revise or reverse an April 
15, 1983, Board decision, also on the basis of CUE.  


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1957 until 
December 1961.  

This matter comes before the Board as an original action on 
the motion of the veteran in which he contends that an 
October 9, 2001, Board decision contains CUE.

The Board notes that there is a distinction between a request 
for reconsideration of a Board decision under 38 C.F.R. 
§ 20.1000 and a motion to revise a Board decision on grounds 
of CUE as set forth under 38 C.F.R. § 20.1400.  In the 
present case, in correspondence dated in October 2001 and 
November 2001, the veteran requested reconsideration of the 
October 2001 Board decision which found that there was no CUE 
in an April 1983 Board decision.  Such motion was considered 
and denied by the Board in February 2002.  Thus, that method 
of challenging the October 2001 Board decision has been 
exhausted here.  Therefore, while the veteran has 
occasionally used the term "reconsideration" in subsequent 
correspondence, such statements have been construed as 
requests for revision based on CUE, which is the sole subject 
of the instant appeal.  

It is observed that the veteran had been represented by 
Veterans of Foreign Wars of the United States.  However, 
correspondence received during the pendency of the appeal 
indicates that he chose to revoke such representation and 
proceed independently.  

The veteran has requested that all of his appeals be 
consolidated under one docket number.  In this regard, it is 
noted that the instant appeal arises from the Board's 
original jurisdiction to consider claims of CUE in a Board 
decision.  For this reason, it was docketed separately from 
the veteran's other appeals, which arose from the Agency of 
Original Jurisdiction (AOJ).  In any event, the instant 
decision dismisses the veteran's appeal, leaving all 
remaining issues under one docket number.

(A claim of CUE with respect to an October 9, 2001, Board 
decision which denied claims of entitlement to service 
connection for a back disorder, a right knee disorder, 
postoperative residuals of a left lung tumor; claims of 
entitlement to increased ratings for 
epistaxis/sinusitis/rhinitis; a claim of entitlement to 
compensation under 38 U.S.C. § 1151 for residuals of a left 
lung tumor based upon treatment and evaluation by VA; a claim 
of entitlement to an effective date earlier than April 27, 
1999, for a grant of service connection for post-traumatic 
stress disorder (PTSD); and a claim of CUE with respect to 
rating decisions issued in May 1997, April 1998, and August 
1999, which severed a diagnostic code for evaluating 
postoperative residuals of an angiofibroma of the 
nasopharynx, is the subject of a separate decision.  Such 
separate decision also encompasses claims of entitlement to a 
rating in excess of 50 percent for PTSD; entitlement to a 
rating in excess of 30 percent for postoperative residuals of 
an angiofibroma of the nasopharynx; entitlement to a rating 
in excess of 30 percent for epistaxis, sinusitis, and 
rhinitis; 
entitlement to service connection for hypoglycemia; 
entitlement to service connection for hypercholesterolemia; 
entitlement to an effective date earlier than May 30, 1997, 
for a grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU); 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depression; 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension; and, whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a left lung lobectomy and removal 
of a carcinoid tumor.)


FINDINGS OF FACT

1.  In an unappealed April 1983 decision, the Board denied 
claims of entitlement to service connection for a psychiatric 
disability, entitlement to service connection for organic 
brain syndrome, entitlement to an increased rating for 
postoperative residuals of angiofibroma of the nasopharynx, 
rated as 30 percent disabling, and entitlement to TDIU.  

2.  In an October 2001 decision, the Board denied a request 
to revise or reverse the April 1983 Board decision, finding 
that it did not contain CUE.

3.  The veteran now seeks to revise or reverse the October 
2001 Board decision on the grounds of CUE.




CONCLUSION OF LAW

 The October 9, 2001, Board decision denying a motion for CUE 
in a prior April 1983 Board decision is not subject to 
revision on the grounds of clear and unmistakable error.  38 
C.F.R. § 20.1409(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in April 1983, the Board denied claims of 
entitlement to service connection for a psychiatric 
disability and for organic brain syndrome.  That decision 
also denied claims of entitlement to an increased rating for 
postoperative residuals of angiofibroma of the nasopharynx, 
rated as 30 percent disabling, and denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  That decision was final.  See 38 U.S.C.A. § 7104.  

The veteran later requested revision of the April 1983 Board 
decision on the grounds of CUE.  The Board considered such 
claim in October 2001, but determined that the April 1983 
Board decision did not contain CUE.  

The veteran is now contending that the October 2001 Board 
decision, which failed to find CUE in the April 1983 Board 
decision, is itself clearly and unmistakably erroneous.  
However, there is no legal basis for such a claim.  Indeed, 
38 C.F.R. § 20.1409(c) provides that once there is a final 
decision on a motion under that subpart relating to a prior 
Board decision on an issue, that prior Board decision on that 
issue is no longer subject to revision on the grounds of CUE.  
Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice.  

As set forth above, 38 C.F.R. § 20.1409(c) clearly provides 
that once the Board renders a final decision on the subject 
of CUE, a claimant is prohibiting from challenging that CUE 
determination on the same basis.  

Based on the provisions of 38 C.F.R. § 20.1409(c), the 
Board's sole recourse in this case is to dismiss the appeal 
with prejudice.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In this case, VCAA notice is not required because the claim 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  It is further noted that, in this 
case, the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal 
statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  Accordingly, no further 
development is required in order to satisfy VA's duty to 
assist the veteran.  


ORDER

The claim of CUE in an October 9, 2001, Board decision is 
dismissed with prejudice.  




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


